EXHIBIT 10.2

 

REPUBLIC BANK PLACE

3RD FLOOR, HURSTBOURNE

LOUISVILLE, KENTUCKY

9-1-05

 

INDEX TO LEASE

 

Article

 

 

 

 

 

 


I.


 


PREMISES


 


 


 


 


 


II.


 


TERM/OPTION TO RENEW


 


 


 


 


 


III.


 


RENT


 


 


 


 


 


IV.


 


USE


 


 


 


 


 


V.


 


POSSESSION


 


 


 


 


 


VI.


 


SERVICES TO BE PROVIDED


 


 


 


 


 


VII.


 


MAINTENANCE AND REPAIR; ALTERATIONS


 


 


 


 


 


VIII.


 


ACCESS


 


 


 


 


 


IX.


 


DAMAGE OR DESTRUCTION


 


 


 


 


 


X.


 


INDEMNITY


 


 


 


 


 


XI.


 


INSOLVENCY, ETC.


 


 


 


 


 


XII.


 


REMEDIES


 


 


 


 


 


XIII.


 


INSURANCE


 


 


 


 


 


XIV.


 


LIENS


 


 


 


 


 


XV.


 


ASSIGNMENT; SUBLETTING; MORTGAGING


 


 


 


 


 


XVI.


 


ESTOPPEL CERTIFICATE


 


 


 


 


 


XVII.


 


TAXES


 


 


 


 


 


XVIII.


 


PRIORITY OF LEASE


 

 

1

--------------------------------------------------------------------------------


 

Article

 

 

 

 

 

 

 


XIX.


 


FIXTURES AND PERSONAL PROPERTY; SURRENDER


 


 


 


 


 


XX.


 


HOLD OVER TENANCY


 


 


 


 


 


XXI.


 


WAIVER OF SUBROGATION


 


 


 


 


 


XXII.


 


NOTICES


 


 


 


 


 


XXIII.


 


RIGHTS RESERVED BY LANDLORD


 


 


 


 


 


XXIV.


 


CONDEMNATION


 


 


 


 


 


XXV.


 


MISCELLANEOUS PROVISIONS


 

 

2

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

THIS LEASE, dated this 1st day of September, 2005, is between Jaytee Properties,
a Kentucky general partnership, hereinafter referred to as “Landlord” and
Republic Bank & Trust Company, hereinafter referred to as the “Tenant”. As
parties hereto, Landlord and Tenant agree:

 

ARTICLE I.  PREMISES

 

SECTION 1.  Tenant leases from Landlord and Landlord leases to Tenant the
following described premises (hereinafter called the “Premises”):

 

Being approximately 10,798 square feet of rentable office space located on the
third floor in Republic Bank Place (hereinafter called “the Building”) located
at Hurstbourne Parkway and Stone Creek Parkway in Jefferson County, Kentucky.

 

SECTION 2.  The Premises shall be provided in “as is” condition. Tenant
acknowledges he has examined the Premises, knows the condition of the Premises,
and accepts the Premises in the condition as currently existing. Any remodeling
construction and/or redecorating within the Premises shall be performed to the
complete and absolute satisfaction of Landlord. The Landlord’s written approval
shall be obtained by Tenant prior to commencement of any and all improvements
and the construction of improvements shall be supervised and approved by
Landlord on a continuous basis.

 

SECTION 3.  This lease confers no rights with respect to the Building other than
tenancy of the Premises and the non-exclusive license to use, during such
tenancy, the following facilities provided by Landlord: (i) toilet facilities on
the floor which the Premises are located (and such other toilet facilities
located elsewhere in the Building as may be designated by Landlord for the
general use of tenants); and (ii) the public entrances to, and main floor lobby
in, the Building; (iii) the passenger elevators serving the Building; (iv) the
areas adjacent to the Building dedicated from time to time for parking purposes
by Landlord for the parking of motor vehicles; and (v) the roadways and
passageways adjacent to the Building for passage by motor vehicle and on foot,
as said roadways and passageways may respectively be dedicated by Landlord.

 

ARTICLE II.  TERM/OPTION TO RENEW

 

Landlord leases the Premises to Tenant, and Tenant hires and takes the Premises
from Landlord, for a term of five (5) Lease Years commencing on the first day of
September, 2005, or, upon actual possession no later than sixty days from
Landlord’s delivery of the Premises to the Tenant for construction of Tenant’s
improvements, whichever occurs later (the “Lease Commencement Date”) and
expiring at midnight on the last day of the sixtieth month thereafter unless
sooner terminated pursuant to the terms hereof. “Lease Year” shall mean a year
period beginning on the first day of a month, which is the first calendar month
of the term of the Lease and ending on the day before the anniversary of the
first day of such year.

 

Tenant shall have one five-year option to renew this lease for an additional
five-year period at a rent adjustment proportionate with the increase in the
Consumer Price Index, all urban consumers over each year of the preceding term. 
Tenant shall notify Landlord of Tenant’s intent to exercise such option within
90 days of the expiration of the original term of this lease.

 

ARTICLE III.  RENT

 

SECTION 1.  Tenant shall pay to Landlord, at Landlord’s office in the Building
or at such place as Landlord may from time to time designate, as rental for the
Premises, the sum of Sixteen Thousand Two Hundred Dollars and no cents
($16,200.00) per month (the “Rent”). Rent shall be payable in advance on the
first day of each calendar month during the first five Lease Years.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.  In the event that the Rent, or any other sum payable by Tenant to
Landlord under this lease, shall not be received (paid) within ten (10) days of
the due date thereof, Landlord may, at its option, add a monthly service charge,
at a rate which shall be the greater of $25.00 or 1% for each month or fraction
thereof from such rent due date during which such Rent or other sum remains
unpaid. Further, in the event that any check which has been remitted to Landlord
by Tenant for payment of the Rent, or any other sum payable under this Lease,
shall not be honored upon its presentation for payment, then the monthly service
charge shall be similarly imposed on said amount from the due date until paid.
Acceptance by the Landlord for such service charge shall not be deemed to be a
waiver by Landlord of any default nor shall it restrict the remedies otherwise
available to Landlord hereunder.

 

ARTICLE IV.  USE

 

The Premises are to be used only for the purpose of conducting therein the
operation of a Bank and any and all related services and for no other business
or purpose without the prior written consent of Landlord. Tenant shall not do or
permit to be done in or about the Premises anything which is illegal or
unlawful; or which is of a hazardous or dangerous nature; or which will increase
the rate(s) of insurance upon the Building. Tenant shall (and shall cause its
employees to) observe the rules and regulations set forth in Exhibit A attached
hereto and made a part hereof, as the same may be amended by Landlord from time
to time, and Tenant shall comply with all governmental laws and ordinances and
all regulations applicable to the use and occupancy of the Building.

 

ARTICLE V.  POSSESSION

 

If Landlord permits Tenant to enter into possession of the Premises prior to the
Lease Commencement Date, all of the terms and conditions of this Lease shall
apply during such prior period.  Tenant’s taking of possession of the Premises
constitutes Tenant’s certification that the premises are in good and tenantable
condition and acceptable for Tenant’s use thereof as provided in this Lease.

 

ARTICLE VI.  SERVICES TO BE PROVIDED

 

Landlord shall furnish reasonable amounts of heat, air conditioning, water,
elevator service and janitor service (collectively “Services”) to the Premises,
all such services being subject to energy availability or Energy Consumption
Regulations which may be hereafter promulgated. All services at any other times
and all special equipment which may be required for such services and all above
normal service and special equipment which may be requested for such service
during normal business hours or otherwise should be furnished only upon the
request of and at the sole cost of lessee.  It is expressly agreed that should
any local, state or federal governmental body, agency or public utility restrict
or reduce the amount of fuel or energy which may be utilized to provide the
utilities and services as specified above, then such restriction or reduction,
and the reduction in utilities and services which may result therefrom, shall in
no way create or constitute a default on the part of the Landlord, and there
shall be no reduction or abatement in the Rent or any other sum payable by
Tenant thereunder.  Further, Landlord shall not be liable for any injury,
damage, inconvenience, or otherwise which may arise or result should the
furnishing of any such services by interrupted or prevented by fire, accident,
strike, riot, act of God, the making of necessary repairs or improvements, or
any other cause beyond the reasonable control or prevention of Landlord, nor,
subject only to the provisions of Article IX of this Lease, shall the Rent
payable by Tenant hereunder abate.

 

ARTICLE VII.  MAINTENANCE AND REPAIR; ALTERATIONS

 

SECTION 1.  Landlord shall keep and maintain the roof, foundations, floor slab,
and all structural walls (including windows and plate glass), gutters and
downspouts of the Premises in good order and repair. Landlord shall keep or
cause to be kept in good repair all common areas of the Building and appurtenant
areas, including lighting systems; drainage systems; mechanical, plumbing, and
electrical systems; heat and air conditioning units; ductwork, lines, pipes, and
conduits serving the Premises; and parking areas and driveways. Any maintenance,
repairs or replacements to any of the foregoing made necessary by any acts or
omissions of the Tenant, its agents or employees, shall be paid for by Tenant
and Tenant shall reimburse Landlord on demand for the cost of repairing any
damage to the Premises or the Building caused by Tenant or its agents or
employees.  In the event, after reasonable notice to Landlord, Landlord fails to
make any repairs as hereinbefore provided, then Tenant shall have the right to
make these repairs and deduct the cost thereof from any future rental payments.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.  All maintenance, repairs, or replacements relating to the premises
that are not the obligation of Landlord as set forth in Section 1 above, shall
be the obligation of Tenant and shall be made by Tenant at Tenant’s sole cost
and expense.  Tenant shall maintain, at its expense, the interior of the
Premises in good repair and in a clean and attractive condition.  Tenant’s
obligation to maintain, repair and replace includes, but is not limited to, all
the interior of the Premises.  In the event Tenant fails to comply with the
requirements of this Section, Landlord may effect such maintenance and repair
and the cost thereof, with interest at the rate of 8.5% per annum, shall be
payable immediately to Landlord as additional rent.  In the event the applicable
Statute of the Commonwealth of Kentucky at any time shall allow for a higher
rate of interest under an instrument in writing, then such higher rate shall
apply and be payable.  If Tenant is a corporation, then the interest rate to be
so payable hereunder shall be at the rate of 12% per annum.

 

SECTION 3.  Tenant shall not make any alterations, additions or improvements to
the Premises without first obtaining Landlord’s prior written consent. In
connection with any such request for Landlord’s consent to such alterations,
additions or improvements to the Premises, Landlord may retain the services of
an architect and/or engineer; and the reasonable costs for the services of such
architect and/or engineer shall be reimbursed to Landlord by Tenant. Landlord
may make any repairs for the preservation, safety or improvement of the Premises
or the Building. All alterations, and improvements made by Tenant shall become
the property of Landlord upon making thereof and shall be surrendered to
landlord upon the expiration of this Lease.

 

ARTICLE VIII.  ACCESS

 

Landlord and its agents shall have the right to enter into and upon the Premises
at all reasonable times with reasonable notice for the purpose of inspecting,
cleaning, repairing, altering or improving the Premises or the Building with the
exception of an emergency situation. Landlord shall have the right to show the
Premises to prospective tenants during the ninety (90) day period prior to the
expiration of the term of this Lease and shall have the right at all reasonable
times to show the Premises to prospective purchasers of and lenders upon the
Building. Any damage or loss caused to the Premises and/or to the Tenant by any
use of or access to the Premises by Landlord shall be repaired by Landlord at
Landlord’s expense.

 

ARTICLE IX.  DAMAGE OR DESTRUCTION

 

SECTION 1.  If the Premises is damaged or destroyed, in whole or in substantial
part, and Section 2 does not apply, then Landlord may elect to terminate this
Lease as of the date of the damage or destruction by notice given to Tenant in
writing not more than twenty (20) days following the date of damage or
destruction. If Landlord does not elect to terminate, Landlord shall, at
Landlord’s expense, proceed to restore the property to substantially the same
form, condition and quality as prior to the damage or destruction. If Landlord
elects to rebuild and repair, Landlord shall proceed as soon as reasonably
possible and thereafter shall proceed without interruption and be completed
within one hundred-eighty (180) days after notice has been given of Landlord’s
intent to rebuild and repair, except for work stoppages on account of labor
disputes and matters not under the control of the Landlord. During such period
of repair or restoration, the Rent shall be abated in the same proportion as the
untenantable portion of the Premises bears to the entire Premises identified in
Section 1 of Article I of the Lease.

 

SECTION 2.  If the Premises is damaged or destroyed, (i) to the extent that more
than fifty percent (50%) of the Building is damaged or destroyed, or (ii) to the
extent that more than fifty percent (50%) of the Premises is damaged or
destroyed, then in such event, Tenant may elect to terminate this Lease as of
the date of the damage or destruction by notice given to Landlord in writing not
more than twenty (20) days following the date of damage or destruction.

 

SECTION 3.  Notwithstanding anything contained in this Article to the contrary,
Landlord shall not be required to repair, replace, restore, or rebuild any
property which Tenant shall be entitled to remove from the Premises under the
provisions of this Lease; it being agreed that Tenant shall bear the entire risk
of loss, damage or destruction of such property while it is in the Building.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.  If either party elects to terminate the Lease, Tenant shall be
entitled to reimbursement for any prepaid rent or other amounts paid by Tenant
and attributable to the unused term of the Lease.

 


ARTICLE X.  INDEMNITY


 

Tenant shall indemnify and hold Landlord harmless from all loss, damage,
liability or expense resulting from an injury to or death of any person or any
loss of or damage to any property caused by or resulting from any act or
omission of Tenant or any officer, agent, employee, guest, invitee or visitor of
Tenant in or about the Premises or the Building, but the foregoing provision
shall not be construed to make Tenant responsible for injuries to third parties
caused by the negligence of Landlord or any agent or employee of Landlord.  The
Landlord shall remain responsible for any injury to or death of any person or
any loss of or damage to property sustained by any person whatsoever which may
be caused by the Building or any equipment or appurtenances thereto or thereof
being or becoming defective or out of repair.  Landlord shall be and remain
liable for the negligent acts or omissions of Landlord, its agents and
employees.

 

ARTICLE XI.  INSOLVENCY, ETC.

 

If leasehold interest of Tenant be levied upon under the execution or be
attached, or if any voluntary or involuntary petition or similar pleading under
any Act of Congress relating to bankruptcy shall be filed by or against Tenant
or a majority of Tenant’s shareholders, or if any voluntary proceedings in any
court or tribunal shall be instituted by or against Tenant or the majority of
its shareholders to declare Tenant or the majority of its shareholders insolvent
or unable to pay debts of Tenant or the majority of its shareholders, or if
Tenant makes an assignment for the benefit of creditors, or if a receiver be
appointed for any property of Tenant, or if Tenant shall default in payment of
any other debt or obligation to Landlord, then in such event Landlord may, if
Landlord so elects and with or without notice of such election and with or
without any demand whatsoever, forthwith terminate this Lease upon notice to
Tenant, and upon such termination all rights of Tenant hereunder shall thereupon
cease and Tenant shall surrender possession and vacate the Premises immediately.

 


ARTICLE XII.  REMEDIES


 

SECTION 1.  If at any time Tenant shall (a) fail to remedy any default in the
payment of any sum due under this Lease for ten (10) days after notice; (b) fail
to remedy any default with respect to any other of these provisions, covenants
or conditions of this Lease to be kept or performed by Tenant, within thirty
(30) days after notice (or, in the event the default is of such a nature that it
cannot be remedied within said thirty (30) day period, then such additional time
as may be necessary for Tenant to cure such default, within the thirty (30) day
period and thereafter diligently prosecutes the same to completion); or
(c) vacate or abandon the Premises, or fail to conduct its business therein, for
a period of five (5) consecutive business days, and then fail to reoccupy and
reestablish the conduct of business in the Premises within ten (10) days
following the date of written notice from Landlord of such failure; then
Landlord shall have all such rights and remedies as are provided by law in
respect of such default, including, at Landlord’s election, the right to
terminate this Lease, and all Tenant’s rights hereunder shall be terminated.

 

The liability of Tenant for the Rent, and other payments provided for herein
shall not be extinguished for the balance of this Lease, and Tenant shall make
good to Landlord any deficiency arising from such reletting of the Premises,
plus the costs and expenses of renovating, altering and reletting the Premises,
and including attorneys’ fees or brokers’ fees incident to Landlord’s reentry or
reletting. Tenant shall pay any such deficiency each month, as the amount
thereof is ascertained by Landlord, or, at Landlord’s option, Landlord may
recover, in addition to any other sums, the amount at the time of judgement by
which the unpaid Rent, and other payments for the balance of the term, after
judgement, exceeds the amount thereof which Tenant proves could be reasonably
avoided, discounted at the rate of 7%. In reletting the Premises, Landlord may
grant rent concessions and Tenant shall not be credited therefor. Nothing herein
shall be deemed to affect the right of Landlord to recover for indemnification
under Article X herein arising prior to the termination of this Lease.

 

SECTION 2.  Landlord shall in no event be in default in the performance of any
of its obligations in this Lease contained unless and until Landlord shall have
failed to perform such obligation within thirty (30) days, or

 

6

--------------------------------------------------------------------------------


 

such additional time as is reasonably required to correct any such default after
notice by Tenant to Landlord properly specifying wherein Landlord has failed of
perform any such obligation.

 

ARTICLE XIII.  INSURANCE

 

SECTION 1.  Tenant covenants and agrees that from and after the date of delivery
of the Premises from Landlord to Tenant and at all times during possession
thereof, Tenant will procure and maintain in full force and effect, at its sole
cost and expense, the following types of insurance, in the minimum amounts
specified below:

 

A.                                   Public Liability and Property Damage. 
Personal injury liability, bodily injury liability and property damage insurance
in a single limit of not less than One Million Dollars ($1,000,000), of which
insurance shall insure the performance by Tenant of the indemnity agreement as
to liability for injury to or death of persons and injury or damage to property
as provided in Article X hereof. All of such insurance shall be primary and
noncontributing with any insurance which may be carried by Landlord. The
adequacy of the coverage afforded by said liability and property damage
insurance shall be subject to review by Landlord from time to time, and Landlord
retains the right to increase or decrease said limits at such times.

 

B.                                     Tenant Improvements.  Insurance covering
all of the lease-hold improvements, (excepting only the structural components of
the Building and demising partitions), and Tenant’s trade fixtures, and personal
property from time to time in and/or upon the Premises, in an amount of not less
than the full replacement cost thereof without deduction for depreciation,
providing protection against any peril included within the classification “Fire
and Extended Coverage”, together with insurance against sprinkler damage,
vandalism and malicious mischief. Any policy proceeds shall be used for the
repair or replacement of the property damaged or destroyed unless this Lease
shall cease and terminate under the applicable provisions herein. If the
Premises shall not be repaired or restored following damage or destruction in
accordance with other provisions herein, Landlord shall received from such
insurance proceeds and amount equal to the replacement cost of the Tenant’s
leasehold improvements.

 

C.                                     Business Interruption.  Business
interruption insurance with sufficient coverage to provide for payment of rent
and other fixed costs during any interruption of Tenant’s business by reason of
fire or other similar cause.

 

SECTION 2.  All policies shall be for the mutual and joint benefit and
protection of Landlord and Tenant, with Landlord being named as an additional
insured. Certificates of such policies shall be delivered to Landlord within ten
(10) days after delivery of possession of the Premises to Tenant and thereafter
within thirty (30) days prior to the expiration of the term of each such policy.
All public liability and property damage policies shall contain a provision that
Landlord, although named as an insured, shall nevertheless be entitled to
recovery under said policies for any loss occasioned to it, its servants,
agents, and employees by reason of the acts, omissions and/or negligence of
Tenant. As often as any such policy shall expire or terminate, renewal or
additional policies shall be procured and maintained by Tenant in like manner
and to like extent. All policies of insurance must contain a provision that the
company writing said policy will give to Landlord thirty (30) days’ notice, in
writing, in advance of any cancellation or lapse, or the effective date of any
reduction in the amounts of insurance. All public liability, property damage and
other casualty policies shall be written as primary policies, not contributing
with and not in excess of coverage which Landlord may carry. Landlord may, from
time to time, request Tenant to provide Landlord with a certified copy of all
insurance coverage carried by Tenant.

 

SECTION 3.  Tenant agrees to pay to Landlord forthwith upon demand the amount of
any increase in premiums for insurance against loss by fire that may be charged
during the term of this Lease on the amount of insurance maintained in force by
Landlord on the Building, of which the Premises are a part, resulting from
Tenant doing any act in or about said Premises which does so increase the
insurance rates, whether or not Landlord shall have consented to such act on the
part of Tenant. If Tenant installs upon the Premises any electrical equipment
which constitutes an overload on the electrical lines of the Premises, Tenant
shall at its own expense make whatever changes are necessary to comply with the
requirements of the insurance underwriters any governmental authority

 

7

--------------------------------------------------------------------------------


 

having jurisdiction thereover, but nothing herein contained shall be deemed to
constitute Landlord’s consent to such overloading.

 

ARTICLE XIV.  LIENS

 

Tenant shall keep the Premises free and clear of, and shall indemnify Landlord
against all mechanics’ liens and other liens on account of work done for or
materials, supplies and equipment furnished to Tenant by persons claiming under
it for maintenance, repairs and alterations. Tenant shall reimburse Landlord for
all costs and attorneys’ fees incurred by Landlord in investigating, defending
or clearing such lien to be cleared within thirty (30) days of filing of same
unless Tenant shall have provided security acceptable to landlord against any
loss to Landlord on account thereof. As a condition to Landlord’s consent
pursuant to Article VII, Landlord may require Tenant to provide Landlord with
reasonable payment and performance bonds of those persons contracted by Tenant
to perform work on or in the Premises that could be the subject of such a lien
in order to protect the Premises, the Landlord, and any mortgagee from and
against liens of mechanics and materialmen performing work in or providing
services and equipment to the Premises.

 

ARTICLE XV.  ASSIGNMENT; SUBLETTING; MORTGAGING

 

SECTION 1.  Tenant shall not voluntarily, involuntarily or by operation of law
assign, transfer, mortgage or otherwise encumber all or any part of Tenant’s
interest in this Lease, or sublet the Premises or any part thereof, without
first obtaining in each and every instance Landlord’s prior written consent.
Subject to the foregoing, Tenant shall not assign, transfer or sublet the
Premises, or any part thereof, at a rent to Assignee, Transferee or Sublessee,
greater than $19 per square foot. Any transfer of this Lease by merger,
consolidation, or liquidation, or any change in the ownership of, or power to
vote the majority of its outstanding voting stock resulting in a change in
ownership of more than 50% of the total issued and outstanding shares of Tenant
shall constitute an assignment for the purposes of the paragraph. If consent is
once given by Landlord to any such assignment or subletting, such consent shall
not operate as a waiver of the necessity for obtaining Landlord’s consent to any
subsequent assignment or subletting. Any legal costs incurred by Landlord
related to such assignment or subletting shall be paid by Tenant to Landlord
upon demand. Tenant shall provide Landlord with executed copies of any
Assignment. Transfer or Sublease Agreement entered into as provided herein.

 

ARTICLE XVI.  ESTOPPEL CERTIFICATE

 

Tenant shall at any time and from time to time execute, acknowledge and deliver
to Landlord a statement in writing certifying: (a) that this Lease is unmodified
and in full force and effect (or if there has been any modification hereof that
the same is in full force and effect as modified and stating the nature of the
modification or modifications); (b) that to the best of its knowledge Landlord
is not in default under this Lease (or if any such default exists the specific
nature and extent thereof); and (c) the date to which rent and other charges
have been paid in advance, if any.

 

ARTICLE XVII.  TAXES

 

SECTION 1.  Tenant shall pay before delinquency any and all taxes and
assessments, and license, sales, business, occupation or other taxes, fees or
charges levied, assessed or imposed upon its business operations in the
Premises.

 

SECTION 2.  Tenant shall pay before delinquency any and all taxes and
assessments levied, assessed or imposed upon its trade fixtures, leasehold
improvements, merchandise and other personal property in, on, or upon the
Premises.

 

SECTION 3.  In the event any taxes, fees or charges referred to in the preceding
Section 1 and/or Section 2 shall be assessed, levied or imposed upon or in
connection with the business or property of Landlord, such assessment, taxes,
fees or charges shall be paid by Tenant to Landlord promptly upon Landlord’s
request for such payment.

 

8

--------------------------------------------------------------------------------


 

SECTION 4.  Landlord shall pay before delinquency any and all costs and expenses
of every kind and nature for real estate ad valorem taxes, and/or fees,
assessments, charges or payments in lieu thereof, to the Commonwealth of
Kentucky, and/or any political subdivision thereof, including, without
limitation, Jefferson County, and/or any city, municipality, agency or special
district, the Jefferson County School Board, Louisville Water Company, and/or
the Louisville and Jefferson County Metropolitan Sewer District, whether general
or special assessments, including, but not limited to, sewer rents, rates and
charges; drainage fees; water charges; taxes based upon the receipt of rent; and
any other federal, state or local government charge, general, special, ordinary
or extra—ordinary (but not including income or franchise taxes or any other
taxes imposed upon or measured by Landlord’s net income or profits, unless the
same is imposed in lieu of real estate taxes), which may now or hereafter be
levied or assessed against the Building or the land on which the Building and
appurtenant parking areas and driveways are located. If at any time during the
term of this Lease the method of taxation then prevailing shall be altered so
that any new tax, assessment, levy, imposition or charge shall be imposed upon
Landlord in place or partly in place of any such taxes and shall be measured by
or be based in whole or in part upon the Building or the rents or other income
therefrom, then all such new taxes, assessments, levies, imposition or charge
shall be imposed upon Landlord in place or partly in place of any such taxes and
shall be measured by or be based in whole or in part upon the Building or the
rents or other income therefrom, then all such new taxes, assessments, levies,
impositions or charges or part thereof, to the extent that they are measured or
based, shall be included in the definition of Landlord’s costs and expenses
within the meaning of this subparagraph. Tenant shall only be directly
responsible for taxes, if any, on its personal property and on the value of its
special leasehold improvements exclusive of standard building improvements.

 

ARTICLE XVIII.  PRIORITY OF LEASE

 

This Lease shall, unless Landlord otherwise elects, be subordinate to any and
all mortgages and other security instruments now existing, or which may
hereafter be made covering the Building and/or the real property underlying the
same or any portion or portions thereof, and for the full amount of all advances
made or to be made thereunder (without regard to the time or character of such
advances), together with interest thereon, and subject of all the terms and
provisions thereof and to any renewals, extensions, modifications and
consolidations thereof; and Tenant covenants within ten days of demand to make,
execute, acknowledge and deliver upon request any and all documents or
instruments demanded by Landlord which are or may be necessary or proper for
more fully and certainly assuring the subordination of this Lease to any such
mortgages or other security instruments, provided, however, that any person or
persons purchasing or otherwise acquiring any interest at any sale and/or other
proceedings under such mortgages or other security instruments may elect to
continue this Lease in full force and effect in the same manner, and with like
effect, as if such person or persons had been named as Landlord herein, and in
the event of such election, this Lease shall continue in full force and effect
as aforesaid, and Tenant hereby shall continue in full force and effect as
aforesaid, and Tenant hereby attorns and agrees to attorn to such person or
persons. Tenant hereby irrevocably appoints Landlord the attorney-in-fact of
Tenant, to execute and deliver any document provided for herein, for and in the
name of Tenant.

 

ARTICLE XIX.  FIXTURES AND PERSONAL PROPERTY; SURRENDER

 

SECTION 1.  Upon the termination of this Lease, Tenant shall surrender to
Landlord the Premises (including, without limitation, all non-moveable leasehold
improvements) in good condition and repair reasonable wear, tear and damage by
casualty not caused by Tenant or its agents or employees excepted. All
improvements, additions, and fixtures made or installed from time-to-time by
Landlord to, in, upon, or about the Premises, including, but not limited to, all
lighting fixtures, shall be the property of Landlord and upon any such
termination, shall be surrendered to Landlord by Tenant without any injury,
damage or disturbance thereto or payment thereof.

 

SECTION 2.  All fixtures, furniture, movable partitions, machinery, equipment
and other personal property installed or placed in said Premises at the cost of
or by Tenant shall at all times remain, be considered and treated as the
personal property of Tenant and in no sense part of the real estate, and Tenant
shall have the right at any time during the term of this Lease and any extension
thereof, or within a period of ten (10) days after any termination hereof to
remove the same or any part thereof from said Premises, provided, however, that
upon the removal of any such personal property, Tenant agrees to restore the
area from which the same has been removed to substantially the same condition as
it was prior to the installation thereof and to the extent necessary to keep
Premises in a leasable and usable condition for future tenants. If Tenant fails
to remove any such personal property, Landlord may at

 

9

--------------------------------------------------------------------------------


 

Landlord’s option retain all or any of such property and title thereto shall
thereupon vest in Landlord, Landlord may remove from the Premises and dispose of
in any manner all or any of such property, in which latter event Tenant shall,
upon demand, pay to Landlord the actual expense of such removal and disposition,
and the cost of repair of any and all damage to the Premises resulting from or
caused by such removal.

 

ARTICLE XX.  HOLD OVER TENANCY

 

If Tenant shall, without execution of a new Lease or written extension, and with
consent of Landlord, hold over after the expiration of the terms of this Lease,
such tenancy shall be a month-to-month tenancy, which may be terminated as
provided by law. During such tenancy, Tenant shall pay to Landlord the greater
of (a) the rental rate then being quoted by Landlord for comparable space in the
Building; or (b) the Rent pursuant to Article III. During such tenancy, Tenant
shall be bound by all of the terms, covenants, and conditions as herein
specified, as far as applicable; provided, however that if Tenant fails to
surrender the Premises upon the termination of this Lease, in addition to any
other liabilities to Landlord arising therefrom Tenant shall indemnify and hold
Landlord harmless from loss or liability resulting from such failure, including
any claims made by any succeeding Tenant founded on such failure.

 

ARTICLE XXI.  WAIVER OF SUBROGATION

 

Landlord and Tenant each releases and relieves the other and on behalf of its
insurer(s) waives its entire right of recovery against the other for loss or
damage arising out of or incident to the perils of fire, explosion, or any other
perils generally described in the “extended coverage” insurance endorsements
used in Louisville which occur in, on or about the Building and/or the Premises,
whether due to the negligence of such other party, its agents or employees, or
otherwise.

 

ARTICLE XXII.  NOTICES

 

Wherever in this Lease it shall be required or permitted that notice, approval,
advice, consent or demand be given or served by either party to this Lease to or
on the other, such notice or demand shall be given or served and shall not be
deemed to have been duly given or served unless in writing and forwarded by
certified or registered mail, addressed as follows:

 

To Landlord:

 

Jaytee Properties

 

 

Republic Corporate Center

 

 

Louisville, Kentucky 40202-2700

 

 

Attention: Mr. Steve Trager

 

 

 

To Tenant:

 

At the Premises

 

Either party may change such address by written notice by certified or
registered mail to the other.

 

ARTICLE XXIII.  RIGHTS RESERVED BY LANDLORD

 

SECTION 1.  Landlord shall have the sole and exclusive right to designate (and
from time to time, in its discretion, re-designate) the name, address, number
and/or designation of the Building.

 

ARTICLE XXIV.  CONDEMNATION

 

In the event that during the term of this Lease the Premises as identified in
Article I, Section 1 hereof, or any part thereof, or the use or possession
thereof, is taken in condemnation proceedings or by any right of eminent domain
or for any public or quasi-public use, this Lease and the term hereby granted
shall terminate and expire on the date when possession shall be taken by the
condemnor, and rent and all other charges payable hereunder shall be apportioned
and paid in full up to that date and all prepaid unearned rent and all other
charges payable and paid in full up to that date and all prepaid unearned rent
and all other charges payable hereunder shall forthwith be repaid by Landlord to
Tenant, and Tenant shall not be liable to Landlord for rent or any other charges
payable hereunder, damage, or otherwise, for, or by reason of any matter or
thing occurring thereafter. Tenant hereby waives any and all

 

10

--------------------------------------------------------------------------------


 

rights in, or to any condemnation awards. In the event that during the term of
this Lease a material amount of the parking area or a material amount of the use
or possession thereof is taken in condemnation proceedings or by any right of
eminent domain or for any public or quasi-public use and no alternative parking
is provided, the term of this Lease shall at the option of Tenant cease and
terminate from the date of title vesting in such proceeding.

 

ARTICLE XXV.  MISCELLANEOUS PROVISIONS

 

SECTION 1.  The term “Landlord” as used in this Lease, so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner or co-owners, at the time in question, of the Premises,
and in the event of any transfer or transfers of the title to the Premises,
Landlord herein named (and in case of any subsequent transfers or conveyances,
the then grantor) shall be automatically freed and relieved from and after the
date of such transfer or conveyance of all liability as respects the performance
or any covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed.

 

SECTION 2.  The captions of Articles of this Lease are for convenience only and
shall not be considered or referred to in resolving questions of interpretation
or construction.

 

SECTION 3.  The terms “Landlord and Tenant”, wherever used herein shall be
applicable to one or more persons, as the case may be, and the singular shall
include the plural, and the neuter shall include the masculine and feminine, and
if there be more than one, the obligations hereof shall be joint and several.

 

SECTION 4.  The word “person” and the word “persons” wherever used in this Lease
shall both include individuals, partnerships, firms, associations, and
corporations of any other form of business entity.

 

SECTION 5.  The various rights, options, elections, powers, and remedies
contained in this Lease shall be construed as cumulative and no one of them
shall be exclusive of any of the others, or of any other legal or equitable
remedy which either party might otherwise have in the event of breach or default
in the terms thereof, and the exercise of one right or remedy by such party
shall not impair its right to any other right or remedy until all obligations
upon the other party have been fully performed.

 

SECTION 6.  Time is of essence with respect to the performance of each of the
covenants and agreements under this Lease.

 

SECTION 7.  Each and all of the provisions of this Lease shall be binding upon
and inure to the benefit of the parties hereto and, except as set forth in
Section 1 of this Article and as otherwise specifically provided elsewhere in
this Lease, their respective heirs, executors, administrators, successors, and
assigns, subject at all times, nevertheless, to all agreements and restrictions
contained elsewhere in this Lease with respect to the assignment, transfer,
encumbering or sub-letting of all or any part of Tenant’s interest in this
Lease.

 

SECTION 8.  This Lease shall be interpreted in accordance with the law of the
Commonwealth of Kentucky.

 

SECTION 9.  No waiver of any default by Tenant hereunder shall be implied from
any omission by Landlord to take any action on account of such default if such
default persists or is repeated, and no express waiver shall affect any default
other than the default specified in the express waiver, and that only for the
time and to the extent therein stated. The acceptance by Landlord of rent with
knowledge of the breach of any of the covenants of this Lease by Tenant shall
not be deemed a waiver of any such breach. One or more waivers of any breach of
any covenant, term or condition of this Lease shall not be construed as a waiver
of any subsequent breach of the same covenants, term of condition. The consent
or approval by Landlord to or of any act by Tenant requiring Landlord’s consent
or approval shall not be deemed to waive or render unnecessary Landlord’s
consent or approval to or of any subsequent similar acts by Tenant.

 

SECTION 10.  If Tenant shall default in the performance of any covenant on its
part to be performed by virtue of any provisions of this Lease, Landlord may,
after any notice and the expiration of any period with respect thereto as
required pursuant to the applicable provisions of this Lease, perform the same
for the account of Tenant. If Landlord, at any time, is compelled to pay or
elects to pay any sum of money or do any acts which would require the

 

11

--------------------------------------------------------------------------------


 

payment of any sum of money by reason of the failure of Tenant, after any notice
and the expiration of any period with respect thereto, as required pursuant to
the applicable provisions of the Lease, to comply with any provisions of this
Lease, the sum or sums so paid by Landlord with all interest, costs and damages,
shall be deemed to be additional rental hereunder and shall be due from Tenant
to Landlord on the first day of the month following the incurring of such
respective expenses, except as otherwise herein specifically provided.

 

SECTION 11.  If Tenant or Landlord shall bring any action for any relief against
the other, declaratory or otherwise, arising out of this Lease, including any
suit by Landlord for the recovery of rent, additional rent or other payments
hereunder or possession of the Premises, the losing party shall pay the
prevailing party a reasonable sum for attorneys’ fees in such suit, at trial and
on appeal, and such attorneys’ fees shall be deemed to have accrued on the
commencement of such action.

 

SECTION 12.  This Lease contains all covenants and agreements between Landlord
and Tenant relating in any manner to the rental, use and occupancy of the
Premises and Tenant’s licensed use of the Building and other matters set forth
in this Lease. No prior agreement or understanding pertaining to the same shall
be valid or of any force or effect, and the covenants and agreements of this
Lease cannot be altered, changed, modified or added to except in writing signed
by Landlord and Tenant. No representation, inducement, understanding or anything
of any nature whatsoever made, stated or represented on Landlord’s behalf,
either orally or in writing (except this Lease) has induced Tenant to enter into
this Lease.

 

SECTION 13.  Any provision or provisions of this Lease which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof, and the remaining provisions hereof shall nevertheless remain
in full force and effect.

 

SECTION 14.  Except with respect to those conditions, covenants and agreements
of this Lease which by their nature could only be applicable after the
commencement of, during or throughout the term of this Lease, all of the other
conditions, covenants and agreements of this Lease shall be deemed to be
effective as of the date of execution of this Lease.

 

SECTION 15.  Landlord and Tenant each represents and warrants to the other that
it has not engaged any broker, finder or other person who would be entitled to
any commission or fee in respect of the negotiation, execution or delivery of
this Lease, and shall indemnify each other against loss, cost, liability, or
expense incurred by either as a result of any claim asserted by any such broker,
finder or other person on the basis on any arrangements or agreements made or
alleged to have been made by or on behalf of either Landlord or Tenant, as the
case may be, in breach of the foregoing warranty.

 

SECTION 16.  Any and all consents and approvals of Landlord required by or
referred to in the Lease shall not be unreasonably withheld.

 

SECTION 17.  Notwithstanding any other provisions contained in this lease, in
the event the Tenant is closed or taken over by the banking authority of the
State of Kentucky, or other bank supervisory authority, the Landlord may
terminate the lease only with the concurrence of such banking authority or other
bank supervisory authority, and any such authority shall in any event have the
election either to continue or to terminate the lease: Provided, that in the
event this lease is terminated, the maximum claim of Landlord for damages or
indemnity for injury resulting from the rejection or abandonment of the
unexpired term of the lease shall in no event be in an amount exceeding the rent
reserved by the lease, without acceleration, for the year next succeeding the
date of the surrender of the premises to the Landlord, or the date of re-entry
of the Lessor, whichever first occurs, whether before or after the closing of
the bank, plus an amount equal to the unpaid rent accrued without acceleration
up to such date.

 

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed and
delivered as of the day and year first above written.

 

12

--------------------------------------------------------------------------------


 

ATTEST:

JAYTEE PROPERTIES

 

 

BY:

/s/ Pamela Anderson

 

BY:

/s/ Steve Trager

 

 

 

ATTEST:

REPUBLIC BANK & TRUST COMPANY /s/ MAR

 

 

 

 

BY:

/s/ Lara Recktenwald

 

BY:

/s/ Kevin Sipes

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

RULES AND REGULATIONS

 

1.             No advertisement, sign, lettering, notice or device shall be
placed in or upon the Premises or the Building, including any windows, walls and
exterior doors, except such as may be approved in writing by Landlord.

 

2.             Lettering upon the doors as required by Tenant shall be made by
the sign company designated by Landlord, but the cost shall be paid by Tenant.
The directories of the Building will be provided exclusively for the display of
the name and location of Tenant and its designated representative only, and
Landlord reserves the right to exclude any other names therefrom.

 

3.             No additional locks shall be placed upon any doors of the
Premises, and Tenant agrees not to have any duplicate keys made without the
consent of Landlord. If more than two keys for any door lock are desired, such
additional keys shall be paid for by Tenant. Upon termination of this Lease,
Tenant shall surrender all keys.

 

4.             No furniture, freight, supplies not carried by hand or equipment
of any kind shall be brought into or removed from the Building without the
consent of Landlord. Landlord shall have the right to limit the weight and size
and to designate the position of all safes and other heavy property brought into
the Building. Such furniture, freight, equipment, safes and other heavy property
shall be moved in or out of the Building only at the times and in the manner
permitted by Landlord. Landlord will not be responsible for loss of or damage to
any of the items above referred to, and all damage done to the Premises or the
Building by moving or maintaining any of such items shall be repaired at the
expense of Tenant. Any merchandise not capable of being carried by hand shall
utilize hand trucks equipped with rubber tires and rubber side guards.

 

5.             The entrances, corridors, stairways and elevators shall not be
obstructed by Tenant, or used for any other purpose than ingress or egress to
and from Premises. Tenant shall not bring into or keep any animal within the
Building, or any bicycle or other type of vehicle.

 

6.             Tenant shall not disturb other occupants of the Building by
making an undue or unseemly noise, or otherwise. Tenant shall not, without
Landlord’s prior written consent, install or operate in or on Premises any
machine or machinery causing noise or vibration perceptible outside the
Premises, electric heater, stove or machinery or any kind or carry on any
mechanical business thereon, or keep or use thereon oils, burning fluids,
camphene, kerosene, naphtha, gasoline, or other coustible materials. No
explosives shall be brought into the Building.

 

14

--------------------------------------------------------------------------------


 

7.             Tenant shall not mark, drive nails, screw or drill into woodwork
or plaster, paint or in any way deface the Building or any part thereof, or the
Premises or any part thereof, or fixtures therein. The expense of remedying any
breakage, damage or stoppage resulting from a violation of this rule shall be
borne by Tenant.

 

8.             If Tenant installs upon the Premises any electrical equipment
which constitutes an overload on the electrical line serving the Premises or the
Building, Tenant shall make all necessary changes to reduce such overload, or at
the option of Landlord, eliminate such equipment as Landlord deems necessary to
reduce the electrical capacity required to serve the Premises.

 

9.             Canvassing, soliciting, and peddling in the Building is
prohibited and Tenant shall cooperate to prevent such activity.

 

10.           The requirements of Tenant will be attended to only upon
application at the Landlord’s office in the Building. Building employees shall
not perform any work or do anything outside of the regular duties, except on
issuance of special instructions from the office of the Building. If the
Building employees are made available for the assistance of Tenant, Landlord
shall be paid for their services by Tenant at reasonable hourly rates. No
Building employee will admit any person (Tenant or otherwise) to any office
without specific instructions from the office of the Building.

 

11.           Landlord reserves the right to close and keep locked all entrance
and exit doors of the Building on Sundays, legal holidays, and between the hours
of 7:00 p.m. of any day and 7:00 a.m. of the following day, and during such
further hours as Landlord may deem advisable for the adequate protection of the
Building and the property of the tenants. Tenant shall have 24-hour access to
the Premises.

 

15

--------------------------------------------------------------------------------